Conviction for the offense of violating "Five Gallon Law." Acts of Ala. 1927, p. 704.
It was not necessary for appellant to "own" the whisky he was alleged to have transported in order to be guilty. Hence his written requested charge 1 was properly refused.
There is no merit in the exception to the portion of the trial court's oral charge *Page 459 
specified, dealing with "flight," etc., by the appellant. In the first place, it was in no sense unfavorable to appellant; but, in the second place, it was not abstract nor erroneous.
There was not only a "scintilla" of evidence, pointing to appellant's guilt, but, we may observe, a wealth of such evidence. Manifestly he was not entitled to have given at his request the general affirmative charge to find in his favor. We see nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed.